Citation Nr: 1134793	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder (claimed as low back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Seattle, Washington, in which the RO determined that new and material evidence had been received sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder, but denied the underlying claim for service connection of this disorder.  Despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In October 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Seattle RO.  A transcript of this proceeding has been associated with the claims folder.

This matter was last before the Board in March 2010 at which time it was remanded for further development.  That development has been completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Also, when this matter was last before the Board, the Board reopened the Veteran's claim for service connection of a stomach disorder and remanded it for further development as well.  Following the development directed by the Board on this issue, the RO granted service connection for a stomach condition (irritable bowel syndrome) in an October 2010 rating decision.  Accordingly, this issue is not before the Board.  

The issue of entitlement to service connection for a low back disorder (claimed as low back pain) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's application to reopen his claim for service connection of a low back disorder was last denied in a March 2004 rating decision, which he did not appeal.

2.  Evidence received since the March 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision denying the Veteran's application to reopen his claim for service connection of a low back disorder (claimed as low back pain) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the March 2004 rating decision and the claim of entitlement to service connection for a low back disorder (claimed as low back pain) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


An unappealed rating decision dated May 1977 denied the Veteran's claim for service connection for a low back disorder.  In that decision, it was determined, based on a review the Veteran's service treatment records, that although he had sustained a lumbar muscle strain during service, this appeared to be an acute injury that resolved, resulting in a normal back examination at service separation.  There was also no competent evidence to show that he had been diagnosed as having arthritis of the low back to a compensable degree within one year of separation from service.  Additional reports found no relationship between his then current complaints of low back pain and his in-service back injury.

Following the issuance of the May 1977 rating decision and subsequent notification letter to the Veteran, the evidence shows that a timely Notice of Disagreement ("NOD") was not received within one year of the rating decision.  As such, the Veteran's claim was not perfected for appeal.  The May 1977 rating decision is therefore final.  See 38 U.S.C.A. § 7104.  Accordingly, that decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

The Veteran subsequently filed to reopen his claim for service connection for a low back disorder in July 2003.  Thereafter, in a March 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a low back disorder.  As a timely NOD was not received within one year of the rating decision, the March 2004 rating decision became final.  Id.

At the time of the March 2004 rating decision the evidence of record consisted of the Veteran's service treatment records, his claim, as well as private and VA medical records.  The RO denied the claim on the grounds that new and material evidence had not been received showing that the Veteran had been diagnosed as having a low back disability.  In October 2004, the Veteran again applied to have his previously denied claim reopened.

New and material evidence has been received.  In particular, the Board notes a November 2009 private medical record from E.B.I., M.D. which notes a diagnosis of "degenerative disk disease at a minimum."  This note further states, in this regard, that "[t]here is certainly a nexus for him in that it is 'as likely as not' that his back problem was initially caused by the physical injury while trying to evade injury from mortar fire while in Viet Nam."  

The original denial of his claim on the merits was based primarily on the lack of objective pathology to explain his ongoing complaints.  When this new evidence is considered with the Veteran's service treatment records, which note complaints regarding the back and his complaints of continuing pain in the low back since service, there is a reasonable possibility that the claim could be substantiated.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence is new and relates to the unestablished diagnosis of a low back condition, the claim is reopened.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder (claimed as low back pain), and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran asserts that he injured his low back during his Vietnam service.  A review of his personnel records show that he served in Vietnam from August 1968 to August 1969.  Specifically, he relates that during a mortar attack he was blown in to the air and injured his low back when he landed in a bunker.  He has related a history of temporary paralysis at the time of the incident.  A review of his service treatment records discloses no such history, but does show an assessment of a low back strain.  See service treatment records dated in May and June 1969.  

The Veteran was apparently admitted to the VA Hospital in Spokane, WA in March 1977 related to a complaint of persistent low back pain following an automobile accident at that time.  The report of this examination notes this history and that an orthopedic consultant "saw no relation of his present complaints to an injury dated in 1968."  Chronic low back pain, etiology undetermined, was assessed at this time.   

As noted above a November 2009 private treatment record from E.B.I., M.D. noting a diagnosis of "degenerative disk disease at a minimum" has been associated with the record.  This note further states, in this regard, that "[t]here is certainly a nexus for him in that it is 'as likely as not' that his back problem was initially caused by the physical injury while trying to evade injury from mortar fire while in Viet Nam."  

The November 2009 statement is insufficient to decide the claim as it does not adequately address the Veteran's complete history, which notably documents a post-service injury; however, it at least suggests that the Veteran may have a low back disability attributable to service.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to address this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded an examination by an appropriate physician to determine the nature and etiology of any diagnosed disability(ies) of the low back.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed low back disability(ies) is/are related to service, particularly his reported in-service injury as reflected by his lay statements and the service treatment records.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After the development requested above has been completed to the extent possible, review the record and re-adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.




	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


